 In the Matter of CONEYISLAND,INCORPORATEDandBUILDINGSERVICEEMPLOYEES INTERNATIONALUNION,LOCAL No. 158-ACase No. R-0977.Decided October 11, 1941Jurisdiction:water transportation industry.Practice and Procedure:petition dismissed without prejudice to the filing ofanother petition upon the expiration of a contract between a rival union andthe Company.Mr. Edward L. Schott,of Cincinnati, Ohio, for the Company.Mr. Jake W. BrownandMr. W. H. Mohlman,of Cincinnati, Ohio,for the A. F. of L.Mr. George E. Rice,of Cincinnati, Ohio, for the N. M. U.Mr. William H. Bartley,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn August 7, 1941, Building Service Employees InternationalUnion, Local No. 158-A, affiliated with the American Federation ofLabor, herein called the A. F. of L., filed with the Regional Directorfor the Ninth Region (Cincinnati, Ohio) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Coney Island, Incorporated, Cincinnati, Ohio, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On September 3,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On September 4, 1941, the Regional Director issued anotice of hearing and on September 8, 1941,' a notice of adjournmentand notice of hearing, copies of which were duly served upon the.Company and the A. F. of L. and upon Inland Boatmen's Division,36 N. L. R. B., No. 6.53 04DECISIONS OF NATIONAL LABOR RELATIONS BOARDNationalMaritime Union of America, affiliated with the Congressof Industrial Organizations, herein called the N. M. U., a labor organ-ization claiming to represent employees directly affected by the in-vestigation, and Local 363, Hotel and Restaurant Employees Unionaffiliated with the A. F. of LPursuant to notice, a hearing was heldon September 13, 1941, at Cincinnati, Ohio, before Alba B. Martin,the Trial Examiner duly designated by the Chief Trial Examiner.The Company, the A. F. of L., and the N. M. U. were represented andparticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing, theTrial Examiner made various rulings on motions and on objectionsto the admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYConey Island, Incorporated, has its office in Cincinnati, Ohio, andowns and operates an amusement park known as Coney Island on theOhio River about 8 or 10 miles east of Cincinnati and also operatesan excursion boat known as the S. S. Island Queen.This proceedingconcerns only the employees of the Company who work on the S. S.Island Queen.The S. S. Island Queen operates on the Ohio Riverapproximately 95 per cent of the time and on the Mississippi Riverthe remaining portion.Beginning in the spring of the year, excur-'sions are conducted to towns along the Ohio River between Gahipolis,Ohio, and Evansville, Indiana, for a period of 2 or 3 weeks.Excur-sions are then conducted in Cincinnati until the amusement park opensin the latter part of May, and thereafter the boat is used as a trans-portation vessel to carry passengers from downtown Cincinnati toConey Island and back.After Labor Day, which closes the ConeyIsland season, the S. S. Island Queen again makes excursions topoints along the Ohio River and into the Mississippi River as farasMemphis, Tennessee.On or about October 15 the S. S. IslandQueen returns to Cincinnati, where it remains in harbor for thewinter.During the season the S. S. Island Queen docks at pointswithin the States of Ohio, Kentucky, Illinois, Indiana, andTennessee.iThis union did not appear at the hearing. It appears from the record that this unionrepresents employees not directly affected by the investigation. CONEY ISLAND, INCORPORATEDII.THE ORGANIZATIONS INVOLVED55Inland Boatmen's Division, National Maritime Union of America,.is a labor organization affiliated with the Congress of IndustrialOrganizations.It admits to membership employees of the Company.Building Service Employees International Union, Local No. 158-A,is a labor organization affiliated with the American Federation ofLabor.It admits to membership employees of the Company.III.THEQUESTION CONCERNINGREPRESENTATIONOn August 4, 1941, the A. F. of L. requested that the Companyrecognize it as the exclusive representative of certain of its employees.On August 5, 1941, the Company replied that it was unable to recog-nize the A. F. of L. because of an existing contract with the N. M. U.The N. M. U. maintains that the contract is a bar to this proceeding. .The Company first signed a contract with the N. M. U. on July 20,1939.Virtually the same terms were included in a second contractsigned by the parties on March 20, 1940.This contract provides thatit should continue in force until March 1, 1941, and from year to yearthereafter, unless, 30 days before the expiration of any 1-year period,either party gives notice of its desire "to alter [the contract] inpart or in whole."As a result of notice given before the expirationof the first year of this contract, certain modifications, not hereinmaterial, were made and put into effect on April' 30, 1941. It does.not appear that the provisions relating to the continuance of the'contract from year to year were altered at that time.Under itsterms, therefore, the contract ' is not subject to alteration or termi-nation until March 1, 1942 2The current contract recognizes theN. M. U. as the exclusive bargaining representative of all the un-licensed personnel employed on deck and in the engine and fire rooms,on the Island Queen.3Under the circumstances, we are of the opinion that no election shouldbe ordered or representatives certified at this time, and we shall, ac-cordingly, dismiss the petition of the A. F. of L. for an investigation2 In aletter to the Board dated August 26, 1941, the N. M. U. stated that its currentcontract "was renewed on April 1, 1941, and will continue in effect until April 1, 19421'As noted above, however, there is no evidence that the provisions of the contract pro-viding for its continuation up to March 1, 1941, and from year to year thereafter werealtered by the parties in April 1941.A letter embodying the alterations agreed upon inApril 1941 was introduced into evidence and makes no reference to the provisions forcontinuation of the contract.8 The contract also provides that "the Company agrees to give preference in employmentto members of the Union when new help is required" and that "No member of the Unionwho loses his good standing in the Union will be retained in its employ upon due notifica-tion by the Union."The unit alleged by the A. P. of L. to be appropriate was identical with the unit coveredby the contract between the Company and the N. M. U.4 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDand certification of representatives.This dismissal, however, shall bewithout prejudice to the right of the A. F. of L. to renew the petitionat a reasonable time before March 1, 1942, the date on which the con-tract will be renewed unless altered or terminated in accordance withits provisions.4Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWNo question concerning the representation of employees of ConeyIsland, Incorporated, Cincinnati, Ohio, exists within the meaning ofSection 9 (c) of the National Labor Relations Act.ORDERUpon the basis of the foregoing findings of fact and conclusion oflaw, the National Labor Relations Board hereby dismisses the petitionfor investigation and certification of representatives filed by BuildingService Employees International Union, Local No. 158-A, affiliatedwith the American Federation of Labor, without prejudice to renewalat a reasonable time before March 1, 1942, the date on which the con-tract now in existence between the Company and the National Mari-time Union will be renewed unless altered or terminated in accordancewith its provisions.4Matter of American Hair&Felt CompanyandJute, Hair&FeltWorkers Local #163(United Furniture Workers ofAmerica, CIO),15 N. L. R. B. 572;Matter of The NationalSugar RefiningCompany of New Jersey, L. I. City Refineryand Local1476,Sugar RefineryWorkers,International Longshoremen's Association,10 N. L. R. B. 1410.